PRICE, Judge.
In the default judgment awarding plaintiff a separation from defendant, she was awarded the custody of the four minor children together with child support of $90 per month. Plaintiff has appealed asking for an increase in the amount of child support.
The evidence shows she receives $72 per week from unemployment compensation benefits. Defendant’s gross income is shown to be $450 per month. Plaintiff testified she had no knowledge of defendant’s net income. Plaintiff submitted a list of her monthly expenditures totaling $423.20.
The amount fixed by the trial judge when added to the unemployment compensation benefits gives plaintiff an approximate monthly income of $400. Although the amount defendant has been ordered to *986pay is minimal, it is nevertheless substantially in accord with plaintiff’s estimated needs and is within the wide discretion accorded a trial judge in such matters.
The judgment appealed is affirmed.